PEPCO HOLDINGS, INC. REVISED AND RESTATED EXECUTIVE AND DIRECTOR DEFERRED COMPENSATION PLAN I. INTRODUCTION Potomac Electric Power Company (“Pepco”) establishedthe Potomac Electric Power Company Executive Deferred Compensation Plan (the “Pepco plan”), effective November18, 1982, to enable certain executives to supplement their retirement income by deferring the receipt of compensation for services performed while the plan was in effect.The Pepco plan was amended from time to time thereafter, including an amendment to make Directors eligible to participate in the plan.On March 13, 2002, further amendments were authorized to the Pepco plan to recognize the intent to consummate a transaction (the “Merger”) by which Pepco and Conectiv, Inc. (“Conectiv”) will become wholly owned subsidiaries of Pepco Holdings, Inc. (the “Company” or “Pepco Holdings”) and, for the near term future, to maintain for the benefit of the executives of Pepco Holdings and its subsidiaries, the level of benefits provided to such executives prior to the Merger.Such amendments include authorization to name Pepco Holdings as the sponsor of the plan; to change the name of the Pepco plan to reflect the change in plan sponsorship to amend the definition of “executive” eligible to participate in the plan; to add an in-service withdrawal feature to the plan; and to provide an investment option which credits a participant’s account with increases or decreases in value attributable to phantom units of Pepco Holdings Common Stock, together with any dividends or stock reinvestment rights associated with the designated units.The plan was thereafter amended to comply with Section 409A of the Internal Revenue Code and regulations issued thereunder.The Plan is restated herein and is known as the Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan. (the “Plan”). II. DEFINITIONS 2.01“Account” means the bookkeeping account maintained by the Company (i) for each participating Executive and (ii) for each participating Director, which is credited with the Executive’s or the Director’s Deferred Compensation, as the case may be, and with additional amounts in the nature of interest and which is debited to reflect benefit distributions.Effective as of January 1, 2005, each Account shall be divided into two (2) subaccounts.The first subaccount shall reflect the vested balance of such Account as of December 31, 2004, adjusted to reflect (i) subsequent earnings or losses attributable to the hypothetical investment options in which such subaccount is deemed invested and (ii) any distributions made from such subaccount.The second subaccount shall reflect (i) all contributions made to the account on and after January1, 2005, (ii) any amounts which had been credited to the account prior to January 1, 2005 but which first became vested on or after January 1, 2005, (iii) all earnings or losses attributable to the hypothetical investment options in which such subaccount is deemed vested, and (iv) any distributions made from such subaccount. 2.02“Agreement” means the Participation Agreement executed by the Company and an Executive or a Director, as the case may be, which designates the amount of the Executive’s or the Director’s Deferred Compensation, the time and manner of benefit distributions, and the Executive’s or the Director’s Beneficiary. 2.03“Beneficiary” means any person designated by a participating Executive or a participating Director to receive benefits under the Plan in the event of the Executive’s or the Director’s death prior to the completion of all benefit payments under the Plan. An Executive’s -2- or a Director’s Agreement, as the case may be, may designate more than one Beneficiary or may designate primary and contingent Beneficiaries. 2.04“Board of Directors” means the Board of Directors of Pepco Holdings, Inc. 2.05“Deferred Compensation” means any remuneration which would otherwise be currently payable to the Executive or the Director, but which the Executive or the Director irrevocably agrees to receive on a deferred basis in accordance with the terms of the Plan. 2.06“Director” means a member of the Board of Directors. 2.07“Executive” means such employee of any Pepco Holdings subsidiary as designated by the Chief Executive Officer of Pepco Holdings (the Chief Executive Officer to be designated by the Board). 2.08“Human Resources Committee” shall mean that Committee comprised of members of the Board of Directors, which governs the development of personnel policies for the
